Citation Nr: 1633054	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-23 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to a rating in excess of 20 percent for intermittent abdominal pain with constipation and diarrhea, status post exploratory laparotomy and small bowel repair (also claimed as postgastrectomy syndrome), prior to June 9, 2015.

3.  Entitlement to a rating in excess of 30 percent for intermittent abdominal pain with constipation and diarrhea, status post exploratory laparotomy and small bowel repair (also claimed as postgastrectomy syndrome), from June 9, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to April 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In June 2014, citing the settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and in accordance with the Veteran's request of October 2013, the Board vacated the portion of a December 2011 Board decision that denied entitlement to service connection for a thoracic spine disorder.

In October 2014, the Veteran presented testimony before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the hearing has been added to the electronic claims file.

In accordance with 38 C.F.R. § 20.1304(c), the Veteran waived initial review by the RO of additional submitted evidence.  See Veteran's filing of December 2014.  The evidence is accepted for inclusion in the record on appeal.

In March 2015, the Board remanded, for further evidentiary development, the issues of service connection for a thoracic spine disability and a rating in excess of 20 percent for intermittent abdominal pain with constipation and diarrhea, status post exploratory laparotomy and small bowel repair, claimed as postgastrectomy syndrome.

In June 2015, the Veteran's claim for an increased rating his service-connected abdominal pain with constipation and diarrhea, S/P exploratory laparotomy and small bowel repair (claimed as postgastrectomy syndrome) was readjudicated by a rating decision in which the RO increased the disability evaluation from 20 percent to 30 percent, with an effective date of June 9, 2015.  Because the increase did not constitute a full grant of the benefit sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The issues of entitlement to a rating in excess of 20 percent for intermittent abdominal pain with constipation and diarrhea, status post exploratory laparotomy and small bowel repair (also claimed as postgastrectomy syndrome), prior to June 9, 2015, and to a rating in excess of 30 percent for intermittent abdominal pain with constipation and diarrhea, status post exploratory laparotomy and small bowel repair (also claimed as postgastrectomy syndrome), from June 9, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current thoracic spine disability, including compression fracture and degenerative disc disease, did not manifest during service and is unrelated to service.



CONCLUSION OF LAW

A thoracic spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014): 38 C.F.R. §§ 3.102, 3.303, 3.304, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for a thoracic spine disability

Duties to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2007.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The duty to assist has been met in this case.

The evidence of record includes the Veteran's service treatment records, military personnel records, post-service VA and private treatment records, statements of the Veteran, and lay statements.  The Veteran underwent a VA medical examination for a thoracic spine disorder in June 2015.  The June 2015 examination report reflects that the examiner interviewed and examined the Veteran, reviewed his complete claims folder including medical history, and documented his current medical condition.  The Board concludes that the June 2015 examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA medical examination or opinion must be adequate).

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The VLJ clarified the issues, explained the elements of service connection, inquired as to any available evidence not yet of record, and identified potential evidentiary defects.  In addition, the file was left open for 30 days to give the Veteran an opportunity to supplement the record.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board also finds that the RO has complied with the Board's remand instructions of March 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand, the RO updated the medical treatment records of record, the Veteran underwent a VA medical examination for his thoracic spine disability in June 2015, and the claim was readjudicated by a supplemental statement of the case of June 2015.

Legal criteria of service connection

Service connection will be granted for current disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  The Board must give the claimant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009) (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran has a current disability of the thoracic spine.  An examination of November 2014 found that the Veteran's "spinal mobility demonstrated hypomobility to thoracic level stiffness."  See December 2014 letter of Dr. J. B.  A private treatment record of December 2006 makes an assessment of "compression fracture of T8 and T11 - chronic."  In addition, a 2005 private treatment record diagnosed the Veteran as having a "compression fracture at T11, with progressive superior endplate changes consistent with a Schmorl's node" and a "mild compression fracture involving T8."  See December 2005 examination by Dr. S. T.  A private radiology report of June 2007 notes an impression of: "further progression of degenerative signal changes within the T8 vertebral body."  See June 2007 record of Dr. E. M.  There is also a medical finding of "mild, diffuse kyphosis of the thoracic spine."  See January 2007 radiology consultation Dr. E. M.

Service treatment records document that the Veteran was injured in August 1996 in a motor vehicle accident while stationed in Germany.  He ruptured his spleen and small intestine and was hospitalized for a month.  Injuries documented in the service treatment records following upon the accident were right triceps tendon laceration, left elbow foreign body, splenic laceration, small bowel mesenteric tear, abdominal wound infection, and posttraumatic arthritis right elbow.  See service treatment record of October 1997.  Furthermore, in May 1997, the Veteran complained of having upper back pain for the past month.  See service treatment record of May 1997.  He was diagnosed at that time with "strain midthoracic spine."  Id.

With respect to a nexus, the June 2015 VA medical examiner offered a negative opinion.  The June 2015 examination report summarizes the relevant medical evidence relating to the Veteran's in-service motor vehicle accident, the Veteran's service treatment records, post-service treatment records, and the assertions of the Veteran respecting the onset of his disability during service and its symptoms.  The examiner noted the December 2005 diagnoses of intervertebral disc syndrome and vertebral compression fracture "T8 and T11."  The examiner also noted the Veteran's statement that the motor vehicle accident "he was involved in [in 1996] while on active duty was the cause of his current thoracic spine pain."  The Veteran's current report of "chronic thoracic pain most days . . . of the week" with pain ranging from 2 to 8 on a scale of 1 - 10, depending on the day's activities, was also noted.  See VA examination report of June 2015.

The VA examiner determined that the Veteran's current disability is less likely as not (less than 50/50 probability) caused by, or a result of service, including the motor vehicle accident of August 1996.  In the opinion of the examiner, the Veteran's "current thoracic spine pain is more likely as not (50 percent probability or greater) due to thoracic compression fractures (which are related to his idiopathic osteoporosis) and less likely as not (50 percent probability or greater) due to the MVA that he was involved in on 8/10/1996."  Id.

As support for the negative nexus opinion, the examiner cited the fact that the Veteran denied "recurrent back pain, bone, joint, or other, lameness or arthritis" during a medical board examination of August 1997.  The examiner also noted that, on VA examination in November 1998 following the Veteran's discharge from service, a thoracic spine x-ray was normal, with full range of motion and no tenderness to palpation of the spine.  The examiner found further justification for his opinion in absence of documented thoracic spine pain from May 1997 until June 2005, "when the Veteran reported trauma as a result of lifting and was assessed with a compression fracture in the area of T11, probably recent and secondary to the trauma."  Id.  The examiner also found significance in a November 2007 report from Dr. S. T., which suggested that the Veteran's osteoporosis and vertebral fractures were related to a testosterone deficiency.  Also cited were records indicating that the Veteran had a new compression fracture at T7 as the result of a post-service motor vehicle accident and subsequently underwent vertebroplasty surgery.  Id.  The examiner noted medical records showing that the Veteran was diagnosed with osteoporosis of the spine in December 2005 and with idiopathic osteoporosis in February 2006.

The Board must evaluate all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a) (2015); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board must determine whether competent evidence is credible or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Competency and credible evidence will be evaluated for its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995)

The Veteran is competent to report his symptoms of back pain and when such pain started.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(1) (2015).  The Veteran believes that his spinal problems had their onset in service and were only exacerbated by post-service injuries.  See transcript of October 2011 RO hearing.  He reports that he has had chronic intermittent pain in his mid-thoracic spine since his vehicle accident during service in August 1996.  See June 2015 VA examination report.  He also states that he originally injured his mid back "back when I first got into the military" and "when I first got to my first duty station in Germany."  See transcript of October 2014 Board hearing.  The Veteran has also attributed his thoracic spine disability to his "major blood loss."  Id.

The Veteran is also competent to report a contemporaneous medical diagnosis.  See Kahana, supra, at 433.  The Veteran maintains that "the doctors say that my problem more than likely came from the 1996 service disability."  See Veteran's statement of December 2007.  The Veteran's father also submitted a statement to the effect that the Veteran "has never recovered from [the 1996 MVA] to this day," that he is "in constant pain in his . . . back," and that the "best determination" of several doctors who have examined the Veteran was that his back disability was due to the "loss of blood and amount of transfusions required related to the August, 1996 accident."  See Statement of A.C. Jr. dated February 25, 2011, entered into VBMS on August 13, 2010.

The Veteran's statements and other lay statements relating to what they were told by a medical professional are competent.  However, the basis of such lay/medi9cal opinions are not known since no rationale was provided.  Therefore, such lay/medical evidence is accorded little probative value.  In any event, the Board accords greater probative weight to the conclusion of the June 2015 VA medical examiner, who evaluated the Veteran, considered his entire history, and concluded that his current disability is not related to service.

The Board finds that the Veteran has not been a reliable historian and that his account of thoracic spine disability deriving from service is not credible.  A prolonged period without medical complaint, and the amount of time that has elapsed since service, can be considered as evidence against a claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Here service treatment records reflect that, on examination prior to discharge, the Veteran listed "right tricep pain" and "stomach problems" but denied recurrent back pain and arthritis in August 1997.  See examination report of August 1997.  In a report of medical history pertaining to the Medical Evaluation Board proceedings, the Veteran's spine, lower extremities, and musculoskeletal system were found to be normal.  See February 1998 record of Physical Examination Board (PEB).

VA outpatient records show no treatment for back complaints between 1998 and 2005.  In November 1998, the Veteran complained "a pinching sensation between the shoulder blades [that] increases with activity."  Upon examination of his back, however, the Veteran was found to have "no tenderness to percussion of the paraspinous processes."  He had full range of motion, and his "SLRs" were negative bilaterally.  The diagnosis was "a history of thoracic back pain, asymptomatic."  See VA examination report of November 1998.

After 1998, records first referencing post-service thoracic pain date from June 2005, when thoracic compression fractures were diagnosed in 2005 that had not been shown in service or upon X-ray examination in November 1998.  The impression in June 2005, based on MRI examination of the thoracic spine, was: "compression fracture, probably recent and secondary to the history of trauma to the superior endplate area of T11, without compromise of the central canal nor the neural foramen."  The fact of "trauma 6 weeks ago" was specifically noted.  See June 2005 record of Dr. R. B.

A preponderance of the evidence is against finding a nexus between the Veteran's current disability and his service, including his in-service automobile accident.  The June 2015 medical examiner provided a negative nexus opinion supported by a rationale, after examining the Veteran and reviewing the entire claims folder, including the statements of the Veteran.  While treatment records document the Veteran's disability and his reports of pain, no reliable medical opinion establishes that the Veteran's current thoracic disability is related to service.  A letter from Dr. J. B. addresses the fact of a current disability but at no point states that the Veteran's "spinal mobility demonstrating hypomobility to thoracic level stiffness" is due to the Veteran's motor vehicle accident in 1996 or any other aspect of service.  See December 2014 letter of Dr. J.B.

While the Veteran, as a layperson, is competent to report a contemporaneous medical diagnosis, the Board notes that no medical record pertaining to the Veteran's thoracic spine disability has linked the disability to the motor vehicle accident, to blood loss during service, or to any event in service.  Here, the Veteran's recitation is far less probative and less credible than the VA opinion which is supported by contemporaneous records.  The Board is permitted to weigh the absence of documentary evidence against the Veteran's assertion, and on this basis finds the Veteran and his father are not credible in their reports of positive nexus opinions made by doctors.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006).  In consideration of a normal VA examination in November 1998 and an eight-year gap between service and a reported thoracic spine disability attributed to a post-service event, the Veteran's claim of recurrent thoracic spine symptoms dating from service is not credible.

The Veteran has been granted service connection for degenerative disc disease, claimed as low back disorder.  See rating decision of October 2012.  The Board also notes that the Veteran has been diagnosed with osteoporosis of the spine.  See December 2005 record of Dr. S. T.  A Board decision of March 2015 denied service connection for idiopathic osteoporosis.

The Veteran states that he has experienced upper back pain continually since the automobile accident in 1996.  As explained, above, however, the Board finds that the probative value of the Veteran's current statements regarding ongoing symptoms since service are outweighed by the remainder of the evidence of record.  There is no showing of thoracic spine pathology during service.  The Veteran's service treatment records noting various injuries caused by the 1996 vehicle accident do not cite pathology of the thoracic spine.  Moreover, the Veteran's separation examination noted no thoracic spine issues, and the Veteran was not diagnosed with degenerative disc disease involving the thoracic spine until 2005, some eight years following separation from service.  In addition, the compression fractures were found after a post-service event.  Furthermore, earlier examination disclosed that there were no fractures at that time.

In summary, the Board finds that the negative nexus opinion of the June 2015 VA examiner, the normal results of the 1998 examination, the absence of complaints or treatment for a thoracic spine disability for some eight years after service, and the fact that fractures of the thoracic spine diagnosed in 2005 have been medically attributed to traumatic injury occurring in 2005, is more probative of the nexus issue than the Veteran's statements as to an in-service onset of his current disability.  The preponderance of the evidence is against the claim for service connection for a thoracic spine disability.  Because a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a thoracic spine disability is denied.


REMAND

Entitlement to an increased rating for intermittent abdominal pain

The Veteran last underwent a VA medical examination relating to his abdominal pain disorder in June 2015.  By a filing of May 2016, the Veteran asserts that his "abdominal condition has become worse since the June 10, 2015 VA examination."  See appellant's post-remand brief of May 2016.

In light of the Veteran's report that his symptoms have worsened since the most recent VA medical examination, a contemporaneous VA examination is needed to ascertain the current severity of the Veteran's service-connected abdominal pain disorder.  VA's duty to assist includes conducting a contemporaneous medical examination, especially if a service-connected disability has allegedly become worse.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  A claimant is entitled to a new VA examination if evidence suggests that a condition has worsened since the most recent medical examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Anchorage VAMC all outstanding, relevant records of evaluation and/or treatment since June 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his intermittent abdominal pain with constipation and diarrhea.  The entire claims file must be made available to, and reviewed by, the examiner designated to examine the Veteran.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.

Examination findings should be reported to allow for the application of all potential VA rating criteria for gastrointestinal disabilities. 

The examiner should also describe any scarring associated with the exploratory laparotomy and small bowel repair.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3. After undertaking any additional development deemed warranted, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


